Citation Nr: 0002033	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-17 433	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Phoenix, Arizona




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of the chip fracture of the 
navicular bone of the right foot.  

2.  Entitlement to an increased rating for the service-
connected residuals of the fracture of the pisiform bone of 
the right hand, currently rated 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the RO.  

The veteran appeared before the undersigned Member of the 
Board at a hearing in the RO in May 1999.  



REMAND

Initially, the Board notes that the veteran's claims for 
increased ratings are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999).  This is based on the 
veteran's evidentiary assertion that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  There is a 
further duty to assist the veteran in developing the facts 
pertinent to his claims pursuant to 38 U.S.C.A. § 5107(a).  

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

The veteran should be scheduled for an examination of his 
service-connected right foot and hand disabilities.  In 
particular, the examination should address the degree of 
functional loss due to pain attributable to the service-
connected fracture residuals.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to these claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. § 
5107, the claim on appeal is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
right foot or right hand condition since 
August 1999.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder.  The veteran 
should also be asked in this regard to 
identify any disability he believes is 
the result of the exposure to chemicals 
in service.  

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
current extent of the service-connected 
fracture residuals of the navicular bone 
of the right foot and pisiform bone of 
the right hand.  Any necessary studies 
should be obtained, including X-ray 
studies if indicated.  The claims folder 
must be made available to the examiner 
for use in the study of the veteran's 
case.  Based on his/her review of the 
case, the examiner should describe the 
extent of any functional limitation 
caused by pain due to the service-
connected fracture residuals.  The 
examiner should obtain a detailed history 
and conduct a review of the documented 
clinical history contained in the VA 
claims file.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The veteran should also be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this matter.  The veteran need   take no action 
unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




